DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Richard Schuth on 09/03/2021. 

The application has been amended as follows: 
Claim 1, line 4: please delete “the” in front of “size” and replace with --a-- to recite “[[the]]a size and distribution of the non-diamond carbon sites”. 
Claim 22, line 1: please delete “A diamond” and replace with --An-- to recite “An electrochemical sensor according to claim 1”. 
Claim 23, line 1: please delete “A diamond” and replace with --An-- to recite “An electrochemical sensor according to claim 1”. 

Allowable Subject Matter
Claims 1, 9-10, 19, and 22-25 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “a patterned array of 2 hybridized carbon”, and “electrochemically active surface groups bonded to the non-diamond carbon sites for generating a redox peak associated with the target species which reacts with the electrochemically active surface groups bonded to the non-diamond carbon sites when the solution containing the target species is disposed in contact with the sensing surface in use”. 
The closest prior art of record is considered to be Pickles et al. (US 2012/0037505 A1). 
Pickles discloses a diamond microelectrode that comprises a high boron doped polycrystalline CVD diamond wherein the device comprises a plurality of spaced apart pins 96/110 that are disposed on the boron doped diamond electrode (“patterned array”) [Paras. 0043-0044, 0051-0054; Figs. 5-6]. Pickles teaches wherein the diamond microelectrode is formed by laser ablation and thus the Office takes the position that at least some level of sp2 carbon would form on the surface as supported by the instant specification Pg. 22 and by Stacey et al. (cited below). However, Applicant argues on Pg. 7 of the remarks filed 08/13/2021 the following:
Furthermore, starting with Pickles, a person of ordinary skill in the art receives no indication to modify the patterning of non-diamond carbon sites to find an optimum range thereof and achieve an optimized signal to noise ratio. As the sp2 carbon of Pickles is a residual material and not the primary focus of Pickles (which is to provide two types of diamond at the surface), a person of ordinary skill in the art, based on Pickles, would not have considered sp2 carbon at all. Rather, the focus would have been on the two types of diamond. 

and that,



This argument is convincing. The Examiner notes that the instant specification supports the Applicant’s arguments as Pg. 13 of the filed specification expressly states that “it may be noted that acid cleaning after laser patterning can reduce the non-diamond carbon peak by removing sp2 carbon”. Even if Pickles does inherently form sp2 carbon through the use of laser ablation as outlined in Para. 0054, any sp2 carbon that forms would be removed during the sulfuric acid cleaning step outlined in Para. 0055. Pickles further discloses wherein the pins 110 create wells or recesses and that electrochemical sensing chemicals or semi-permeable membranes would be deposited in the wells. There is no indication from Pickles that such sensing chemicals, which may be considered the “electrochemically active surface groups”, are formed by bonding to sp2 carbon, especially considering that Pickles appears to disclose cleaning and removing any surface contaminates by boiling in sulfuric acid. Since it does appear any sp2 carbon that forms would be residual carbon that is likely removed during the cleaning step, there is certainly no motivation or even a teaching for how one skilled in the art would modify such residual sp2 carbon to yield the specific signal to background ratio for current density and/or background current density as required by claim 1. There is no teaching, suggestion, or motivation in the art for modifying the surface of the pins 96/110 to further add sp2 carbon, optimizing the amount of sp2 carbon to yield the 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 9-10, 19, and 22-25 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stacey et al. (US 2016/0282293 A1) disclose wherein laser ablation introduces non-diamond carbon sp2 material. Bitziou et al. (US 2015/0102266 A1) disclose a boron doped diamond electrode where there is no sp2 carbon on the electrode to prevent oxidation and reduction on the surface causing problematic measurements. Hall et al. (US 2005/0029095 A1) disclose a diamond microelectrode similar to Pickles et al. cited above. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795